



Exhibit 10.12




Cash Compensation of Outside Directors


Cash Compensation of Non-Employee Directors is as follows:
Annual Retainer: $45,000
Additional Annual Retainer for Chairman of the Board: $30,000
Additional Annual Retainer for Audit Committee members:
Chairman:
$20,000
 
Other members:
$10,000
 

Additional Annual Retainer for Compensation Committee members:
Chairman:
$15,000
 
Other members:
$8,000
 

Additional Annual Retainer for Nominating and Governance Committee members:
Chairman:
$10,000
 
Other members:
$5,000
 



Fees are paid quarterly in arrears. There are no per meeting fees.





